Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 02/28/2022 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 12/01/2021 are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark A. Ussai on 03/07/2022.
The application has been amended as follows: 

1. (Currently Amended) A sleeve for a unitized radial lip seal assembly for sealing an annular space between a shaft and a housing, the shaft having an outer circumferential surface and the seal assembly including an annular primary sealing lip, the sleeve comprising: 
continuous rigid portion including a tubular section, the tubular section having opposing first and second axial ends, an inner circumferential surface defining a bore for receiving the shaft and an outer circumferential surface providing an engagement surface for the primary sealing lip, and a radial flange extending from the first axial end of the tubular section; and 
an elastomeric portion attached to the continuous rigid portion and including a tubular section, the elastomeric portion tubular section being disposed within the continuous rigid portion bore and having an inner circumferential surface disposeable about the shaft outer surface and opposing first and second axial ends, and a cantilever continuous rigid portion and projecting axially outwardly from a remainder of the sleeve, the lip having an inner circumferential sealing surface sealingly engageable with the shaft outer surface.

9. (Currently Amended) The sleeve as recited in claim 7 wherein the at least one annular bead and any part of the elastomeric tubular section disposed between the continuous rigid portion and the at least one annular bead and the at least one axial rib and any part of the elastomeric tubular section disposed between the continuous rigid portion and the at least one axial rib is compressed when the sleeve is installed upon the shaft.  

continuous rigid portion bore, the second sealing lip having an inner circumferential sealing surface sealingly engageable with the shaft outer surface.  

11. (Original) The sleeve as recited in claim 1 wherein the elastomeric portion further includes a radial section with an inner end integrally formed with the first axial end of the tubular section, an opposing outer radial end and a radial end surface attached to the flange of the continuous rigid portion.  

13. (Original) The sleeve as recited in claim 1 wherein the continuous rigid portion is formed of a metallic material and the elastomeric portion is bonded to the continuous rigid portion.

14. (Currently Amended) A unitized radial lip seal assembly for sealing an annular space between a shaft and a housing, the shaft having an outer circumferential surface and the housing having an inner circumferential surface defining a bore, the seal assembly comprising: 
an outer case having an outer annular portion coupleable with the housing and a radially inwardly extending flange portion; 
a primary sealing lip coupled with the flange portion of the outer case; and 
an inner sleeve disposeable about the shaft and including: 
continuous rigid portion including a tubular section, the tubular section having opposing first and second axial ends, an inner circumferential surface defining a bore and an outer circumferential surface providing an engagement surface for the primary sealing lip, and a radial flange extending from the first axial end of the tubular section; and 
an elastomeric portion attached to the continuous rigid portion and including a tubular section, the elastomeric portion tubular section being disposed within the continuous rigid portion bore and having an inner circumferential surface disposeable about the shaft outer surface and opposing first and second axial ends, and a cantilevercontinuous rigid portion and projecting axially outwardly from a remainder of the sleeve, the lip having an inner circumferential sealing surface sealingly engageable with the shaft outer surface.

20. (Currently Amended) The sleeve as recited in claim 14 wherein at least one of: 
the lip of the elastomeric portion is a first lip and the elastomeric portion further comprises a second sealing lip extending axially outwardly from the second axial end of the elastomeric tubular section so as to be disposed externally of the continuous rigid portion bore, the second sealing lip having an inner circumferential sealing surface sealingly engageable with the shaft outer surface; 
continuous rigid portion; and 
the continuous rigid portion is formed of a metallic material and the elastomeric portion is bonded to the continuous rigid portion.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sleeve for a seal assembly as claimed in independent claims 1 and 14 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 8,439,363 (Greca et al.) discloses a sleeve (16), in Figure 1-5, as claimed for sealing an annular space between a shaft (22) and a housing 32. 
Greca is silent about an elastomeric portion attached to the continuous rigid portion (18), and a cantilever annular lip extending axially outwardly from the first axial end of the tubular section so as to be substantially disposed externally of the continuous rigid portion bore and projecting axially outwardly from a reminder of the sleeve, the lip having an inner circumferential sealing surface sealingly engageable with the shaft outer surface

	
   


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. 
For instance, US 7,658,386 (Oldenburg) discloses, in Figure 7, a sleeve (138, 22) for a unitized radial lip seal assembly for sealing an annular space between a shaft and a housing (abstract), the shaft (21) having an outer circumferential surface and the seal assembly including an annular primary sealing lip (70), the sleeve comprising: a continuous (lacks disclosure) rigid portion (138, 22; Col.7, L10-15) including a tubular section, the tubular section having opposing first and second axial ends (the end of the tubular section formed by 138, 22 having 86 defines the first axial end, and the opposing end of the tubular section defines the second axial end), an inner circumferential surface defining a bore for receiving the shaft (21) and an outer circumferential surface providing an engagement surface for the primary sealing lip (70), and a radial flange extending from the first axial end of the tubular section (radial flange behind 86); and an elastomeric portion (90, 86) attached to the continuous rigid portion 
	Oldenburg is silent about a continuous rigid portion (Claims 1 and 14.)         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675